DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on October 3, 2019. Claims 1-20 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on October 3, 2019 has been accepted.

Drawings
For the record, Examiner acknowledges that the Drawings submitted on October 3, 2019 have been accepted.

Claim Objections
Claims 1, 7, 18 and 20 are objected to because of the following informalities:  
Claim 1 recites the phrase “the a member.” It is suggested the phrase be amended to “[[the]] a member” for grammatical correctness. Claim 20 is objected to for similar reasons to claim 1. 
Claim 7 recites the phrase “the downstream machine learning models.” It is suggested the phrase be amended to “the downstream machine learning model[[s]]” for clarity and consistency.
Claim 18 recites the phrase “the output is token.” It is suggested the phrase be amended to “the output is a token” for grammatical correctness.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites the limitation “the first machine learning model” which lacks antecedent basis. It is suggested the limitation be amended to “the upstream machine learning model.” Claim 19 is rejected for similar reasons to claim 18. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 11, 12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. (U.S. Patent No. 10,977,711 and hereinafter referred to as Verma) in view of Roberts et al. (U.S. Pub. No. 2019/0102574 and hereinafter referred to as Roberts).
As to claim 1, Verma discloses a tangible, non-transitory, machine-readable medium, storing instructions that when executed by one or more processors effectuate operations (col. 18 line 65 – col. 19 line 23, col. 19 line 57 – col. 20 line 22 and claim 16, Verma teaches memory storing instructions executable by a processor) comprising: 
obtaining, from a first computer system, at a second computer system, an output of an upstream machine learning model executed by the first computer system and a value (col. 4 lines 15-43, col. 7 line 10 – col. 8 line 2, col. 17 lines 19-38 and Fig. 10, Verma teaches an offline machine learning model (i.e. upstream machine learning model) generating an output and sending the output along with other data to a real-time machine learning model); 
inferring, with a downstream machine learning model executed by the second computer system, based on the output of the upstream machine learning model and features (col. 4 lines 15-43, col. 8 lines 3-42, col. 17 lines 30-48 and Fig. 10, Verma teaches the real-time machine learning model (i.e. downstream model) performs computations using the previous output and the other data to achieve an output.). Verma does not specifically disclose a value that corresponds to a subset of entities having respective records in a data repository accessible to the second computer system (emphasis added); retrieving, with the second computer system, based on the value, from the data repository, features of members of the subset of entities indicated in corresponding records in the data repository; the retrieved features of members of the subset of entities, a property of the a member of the subset of entities (emphasis added); and storing, with the second computer system, the property in association with the member of the subset of entities in memory as claimed. However, Roberts does disclose
a value that corresponds to a subset of entities having respective records in a data repository accessible to the second computer system (paragraphs [0110]-[0111] and Fig. 8, Roberts teaches transmitting profile identifiers to a remote machine learning platform containing a profile data store); 
retrieving, with the second computer system, based on the value, from the data repository, features of members of the subset of entities indicated in corresponding records in the data repository (paragraphs [0110]-[0111] and Fig. 8, Roberts teaches accessing profile data associated with the profile identifiers from the profile data store); 
the retrieved features of members of the subset of entities, a property of the a member of the subset of entities (paragraphs [0112]-[0115] and Fig. 8, Roberts teaches using machine learning to determine a trajectory associated with the profiles); and 
storing, with the second computer system, the property in association with the member of the subset of entities in memory (paragraphs [0034], [0035], [0041], [0119] and Fig. 8, Roberts teaches storing the trajectories in association with the profiles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Verma with the teachings of Roberts for retrieving features of members of the subset of entities indicated in corresponding records in the data repository because this would allow for more accurate models while still ensuring privacy of data.
Claim 20 recites substantially similar subject matter to claim 1 and is therefore, rejected for similar reasons to claim 1 above.
As to claim 5, the combination of teachings between Verma and Roberts disclose the medium of claim 1, wherein: 
the output is a token (col. 17 lines 19-29 and Fig. 10, Verma teaches generating an output, which is considered to be a token.); and 
the value comprises a token-context value (col. 4 lines 15-43, col. 17 lines 30-38 and Fig. 10, Verma teaches a second set of session properties (i.e. consider to be both a token and a context value). Paragraphs [0110]-[0111] and Fig. 8, Roberts teaches a obfuscated profile identifier token value (i.e. token value).).
Examiner supplies the same rationale for the combination of the references as in claim 1 above.
As to claim 9, the combination of teachings between Verma and Roberts disclose the medium of claim 1, wherein: the upstream machine learning model and the downstream machine learning model cooperate to infer affinity of an entity for a product or service (col. 4 lines 15-43 and col. 7 lines 10-40, Verma teaches using machine learning models to determine if a user is likely to purchase a product, which is considered to be an affinity of the product) without sharing at least some input features of the upstream machine learning model with the second computer system (col. 4 lines 15-43, col. 17 lines 30-38 and Fig. 10, Verma teaches only output from the offline model and second properties (which are different than input properties to the offline model) are used as input to the real-time model.).
As to claim 11, the combination of teachings between Verma and Roberts disclose the medium of claim 1, wherein: no input features of the upstream machine learning model upon which the output is based are communicated to the second computer system, other than the value to the extent the value is an input feature (col. 4 lines 15-43, col. 17 lines 30-38 and Fig. 10, Verma teaches only output from the offline model and second properties (which are different than input properties to the offline model) are used as input to the real-time model.).
As to claim 12, the combination of teachings between Verma and Roberts disclose the medium of claim 1, wherein: the upstream machine learning model and the downstream machine learning model cooperate to score performance of an entity for a product or service (col. 4 lines 15-43 and col. 7 lines 10-40, Verma teaches using machine learning models to generate scores relating to user actions about products and services) without sharing at least some input features of the upstream machine learning model with the second computer system (col. 4 lines 15-43, col. 17 lines 30-38 and Fig. 10, Verma teaches only output from the offline model and second properties (which are different than input properties to the offline model) are used as input to the real-time model.).
As to claim 16, the combination of teachings between Verma and Roberts disclose the medium of claim 1, wherein: the upstream machine learning model and the downstream machine learning model cooperate to recommend a product or service for an entity (col. 4 lines 15-43 and col. 8 lines 3-22, Verma teaches making recommendations including promotional offers) without sharing at least some input features of the upstream machine learning model with the second computer system (col. 4 lines 15-43, col. 17 lines 30-38 and Fig. 10, Verma teaches only output from the offline model and second properties (which are different than input properties to the offline model) are used as input to the real-time model.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Verma and Roberts as applied to claim 1 above, and further in view of Chu et al. (U.S. Pub. No. 2018/0336486 and hereinafter referred to as Chu).
As to claim 2, the combination of teachings between Verma and Roberts disclose the medium of claim 1. The combination of teachings between Verma and Roberts does not specifically disclose wherein: the second computer system does not have access to at least some input features of the upstream machine learning model upon which the output is based as claimed. However, Chu does disclose
wherein: the second computer system does not have access to at least some input features of the upstream machine learning model upon which the output is based (paragraphs [0026]-[0028], [0036]-[0039] and Fig. 4, Chu teaches a local machine learning model uses private data as input, the private data being hidden from a global model.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Verma with the teachings of Chu for the second computer system not having access to at least some input features of the upstream machine learning model because this would improve security.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Verma and Roberts as applied to claim 1 above, and further in view of Verma et al. (U.S. Pub. No. 2016/0344770 and hereinafter referred to as Rai).
As to claim 3, the combination of teachings between Verma and Roberts disclose the medium of claim 1, wherein: the subset of entities are a subset of people having profiles in the data repository (paragraphs [0110]-[0116], Roberts teaches a subset of user profiles.). The combination of teachings between Verma and Roberts does not specifically disclose the subset is less than 10% of the people having profiles in the data repository as claimed. However, Rai does disclose 
the subset is less than 10% of the people having profiles in the data repository (paragraph [0153], Rai teaches a percentage of a data set is used in machine learning, for example 1%.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Verma with the teachings of Rai for having the subset be less than 10% because this would improve efficiency (see paragraph [0153] of Rai).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Verma and Roberts as applied to claims 1 and 9 above, and further in view of McMahan et al. (U.S. Pub. No. 2019/0227980 and hereinafter referred to as McMahan).
As to claim 4, the combination of teachings between Verma and Roberts disclose the medium of claim 1, wherein: the value uniquely identifies an entity among entities having respective records in the data repository (paragraph [0035], Roberts teaches unique identifiers.). The combination of teachings between Verma and Roberts does not specifically disclose at least some information in a record of the uniquely identified entity is not available to the first computer system as claimed. However, McMahan does disclose
at least some information in a record of the uniquely identified entity is not available to the first computer system (paragraphs [0018]-[0019], [0044] and Fig. 3, McMahan teaches a system sends a request for machine learning to a remote device to perform computations using private data unavailable to the requesting machine.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Verma with the teachings of McMahan for having at least some information in a record of the uniquely identified entity not be available to the first computer system because this would improve security.
As to claim 10, the combination of teachings between Verma and Roberts disclose the medium of claim 9. The combination of teachings between Verma and Roberts does not specifically disclose wherein: at least some input features of the downstream machine learning model are not shared with the first computer system as claimed. However, McMahan does disclose 
wherein: at least some input features of the downstream machine learning model are not shared with the first computer system (paragraphs [0018]-[0019], [0044] and Fig. 3, McMahan teaches a system sends a request for machine learning to a remote device to perform computations using private data unavailable to the requesting machine.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Verma with the teachings of McMahan for having at least some input features of the downstream machine learning model not be shared with the first computer system because this would improve security.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Verma and Roberts as applied to claim 1 above, and further in view of Sharifi et al. (U.S. Patent No. 10,878,318 and hereinafter referred to as Sharifi).
As to claim 7, the combination of teachings between Verma and Roberts disclose the medium of claim 1. The combination of teachings between Verma and Roberts does not specifically disclose wherein: the upstream machine learning model and the downstream machine learning models are trained separately as claimed. However, Sharifi does disclose
wherein: the upstream machine learning model and the downstream machine learning models are trained separately (col. 5 lines 50-67 and claim 10, Sharifi teaches training machine learning models separately.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Verma with the teachings of Sharifi for having the upstream machine learning model and the downstream machine learning models trained separately because this would improve flexibility (see col. 5 lines 50-67 of Sharifi).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Verma and Roberts as applied to claim 1 above, and further in view of Abdou et al. (U.S. Pub. No. 2019/0182059 and hereinafter referred to as Abdou).
As to claim 8, the combination of teachings between Verma and Roberts disclose the medium of claim 1. The combination of teachings between Verma and Roberts does not specifically disclose wherein: the upstream machine learning model and the downstream model are jointly trained as claimed. However, Abdou does disclose
wherein: the upstream machine learning model and the downstream model are jointly trained (paragraphs [0005] and [0115], Abdou teaches training machine learning models jointly.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Verma with the teachings of Abdou for having the upstream machine learning model and the downstream machine learning model trained jointly because this would increase accuracy and save resources (see paragraph [0005] of Abdou).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Verma and Roberts as applied to claim 12 above, and further in view of Amit et al. (U.S. Patent No. 10,810,106 and hereinafter referred to as Amit).
As to claim 15, the combination of teachings between Verma and Roberts disclose the medium of claim 12. The combination of teachings between Verma and Roberts does not specifically disclose wherein: the performance score is indicative of cybersecurity risk as claimed. However, Amit does disclose
wherein: the performance score is indicative of cybersecurity risk (col. 9 lines 13-30, Amit teaches machine learning determining a security risk score.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Verma with the teachings of Amit for having the performance score be indicative of cybersecurity risk because this would increase security.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Verma and Roberts as applied to claim 1 above, and further in view of Zhang et al. (U.S. Patent No. 10,652,565 and hereinafter referred to as Zhang).
As to claim 18, the combination of teachings between Verma and Roberts disclose the medium of claim 1. The combination of teachings between Verma and Roberts does not specifically disclose wherein: the output is token corresponding to a principle component of input features of the first machine learning model as claimed. However, Zhang does disclose
wherein: the output is token corresponding to a principle component of input features of the first machine learning model (col. 4 lines 16-44, Zhang teaches principal component analysis on a machine learning model.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Verma with the teachings of Zhang for using a principle component because this would improve efficiency.

Allowable Subject Matter
Claims 6, 13, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 6 recites, inter alia, “the autoencoder being trained to map higher-dimensional inputs in records available to the first computer system but not the second computer system into lower-dimensional vectors that preserve at least some information in records available to the first computer system without revealing all input features to the autoencoder”. While the prior art does disclose autoencoders, the prior art is not considered to disclose the particular combination of the limitations as claimed. Therefore, claim 6 is considered to contain allowable subject matter over the prior art.


Claim 13 recites, inter alia, “the score is one of a sequence of scores over time in an iterated risk assessment.” While the prior art does show scores and risk assessments, the prior art is not considered to disclose the particular combination of the limitations as claimed. Therefore, claim 13 is considered to contain allowable subject matter over the prior art. Claim 14 is considered to contain allowable subject matter based on its dependency to claim 13.

Claim 17 recites, inter alia, “providing, from the second computer system, to a third computer system, the property and another value that corresponds to a subset of entities having respective records in a data repository accessible to the third computer system.” While the prior art does show use of a third machine learning model, the prior art is not considered to disclose the particular combination of the limitations as claimed. Therefore, claim 17 is considered to contain allowable subject matter over the prior art.

Claim 19 recites, inter alia, “the output is based on a combination of a response of the first machine learning model to a set of input features and noise that obfuscates the set of input features and the response while causing at least some population statistics of a set of outputs of the first machine learning model to change by less than 10% relative to a set of outputs that are not combined with the noise.” While the prior art does show use of noise in a machine learning model, the prior art is not considered to disclose the particular combination of the limitations as claimed. Therefore, claim 19 is considered to contain allowable subject matter over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fishler et al. (U.S. Pub. No. 2019/0012609) – cited for teaching using PII in machine learning models – Fig. 2A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438